Citation Nr: 9921983	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel

INTRODUCTION

The veteran had active service from December 1964 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in July 1998, and the RO issued a statement of 
the case in July 1998.  The veteran submitted a substantive 
appeal in July 1998, and testified at a hearing in September 
1998.  The RO hearing officer then denied service connection 
for PTSD.


FINDINGS OF FACT

1.  During Vietnam service, the veteran did not engage in 
combat with the enemy.

2.  The veteran's claimed stressor involving exposure to 
mortar attacks in Vietnam is supported by credible evidence.

3.  There is a clear diagnosis of PTSD, related to the 
supported stressor.


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).
 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1964 to 
September 1966, and he served in Vietnam from August 1965 to 
September 1966.

Service department records show that the veteran was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal, and that he received 2 
Overseas Bars.
 
The veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a general 
warehouseman. Service documents reveal that his principal 
duties while in Vietnam, as reported in a Record of 
Assignments, were as a supply clerk and a supply handler.  
The veteran was assigned to Supply Company, 15th Supply and 
Service Battalion, 1st Air Cavalry Division.  He was 
stationed at An Khe.

Service medical records are negative for PTSD.

VA outpatient records reflect that the veteran has attended 
group psychotherapy sessions for PTSD on a weekly basis since 
September 1996.

The veteran underwent a PTSD examination in January 1997.  He 
stated that he was not directly involved in combat missions, 
but that he participated in watch perimeters; that he was 
exposed to frequent mortar and rocket attacks; and that he 
was exposed to incoming dead soldiers and to equipment 
belonging to dead soldiers.  He reported that his first 
sergeant was killed.  The veteran also reported that he had 
prodded a friend named Soso to go with him into a local town 
for a night of fun, and then witnessed Soso being shot by 
another drunken soldier.

A report of his PTSD examination in January 1997 shows an 
Axis I diagnosis of PTSD, chronic, severe, provisional 
pending verification of stressors.  It was the examiner's 
opinion that the veteran appeared to suffer from the PTSD 
syndrome that was related to experiences in Vietnam yet to be 
verified, and that this syndrome included a healthy dose of 
anxiety and depression as well as an obsessive-compulsive 
disorder tendency.

In March 1998, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) submitted unit histories of the 15th 
Supply and Service Battalion, 1st Air Cavalry Division, for 
the years 1965 and 1966.  These records reveal that on 
February 20, 1966, mortar attacks on the unit resulted in one 
person being killed in action and four personnel being 
wounded in action.  USASCRUR was unable to confirm or verify 
the death of the veteran's friend named Soso.  Casualty files 
were arranged alphabetically by last name, and no last name 
was provided; nor were "Morning Reports" available at 
USASCRUR.

The veteran testified at a hearing in September 1998.  He 
stated that he was one of approximately 12 persons in an 
advance party that arrived in An Khe, where the base camp was 
to be located, and that he primarily stayed on base.  He 
stated that his primary duties were to gather up clothing, 
gear, and supplies, as needed, to put on a truck for 
delivery.    He testified that he was detailed to the 
airstrip and was to load and unload anything that came in, 
including dead bodies in body bags.  He also stated that 
there was one big bin that held equipment of those killed in 
action, and that he was once detailed to go through the 
equipment to make sure that the helmet liners did not have 
blood in them, or holes in the helmets, fatigues, etc.  He 
testified that he participated in guard duty, and that he had 
been exposed to mortar attacks and rocket attacks.  He 
testified that "Serge" (last name unknown) was killed in 
bed by a mortar attack, and that he (the veteran) was 
approximately 500 feet away at the time.  He also testified 
as to having convinced Soso, who was from Puerto Rico,  to go 
into town one evening, and then witnessing Soso being shot 
right next to him.

The veteran's sister testified that, upon the veteran's 
return from Vietnam and after drinking a couple of beers, the 
veteran would get down on the floor and would cover his head.  

Statements of the veteran in the claims folder are to the 
effect that soon after his return from Vietnam, he attempted 
suicide and lost a kidney, disc, and spleen.  He reported 
nightmares of seeing the bodies of those killed in action, 
and reported feeling really guilty about his having returned 
from Vietnam while others did not. 

B.  Legal Analysis

The veteran's claim for service connection is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).
 
There are three elements required by 38 C.F.R. § 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).
 
In this case, service personnel records show that the veteran 
had active service from December 1964 to September 1966, and 
he served in Vietnam from August 1965 to September 1966.  
These records show that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  These awards do not denote the veteran's 
individual participation in combat.  Likewise, the veteran 
states that he was not involved directly in combat 
operations, but that he did participate in guard duty and was 
exposed to mortar attacks.  After consideration of all the 
evidence, the Board finds that the veteran did not engage in 
combat while in Vietnam within the meaning of 38 U.S.C.A. 
§ 1154(b).

VA medical reports of the veteran's outpatient treatment and 
his evaluation in January 1997 clearly show that the veteran 
has a diagnosis of PTSD.  At least one examiner has related 
the veteran's PTSD syndrome to experiences in Vietnam (yet to 
be verified) that included guard duty, exposure to mortar and 
rocket attacks, and exposure to incoming dead bodies and 
equipment.

When the evidence does not indicate that the veteran engaged 
in combat, the claimed non-combat stressor must be supported 
by credible supporting evidence.  Here, the veteran's 
statements and testimony as to his being exposed to mortar 
attacks and that one individual was killed in a mortar attack 
are corroborated by the unit history of the 15th Supply and 
Service Battalion, 1st Air Cavalry Division, provided by 
USASCRUR.  Although some of his reported stressors are not 
corroborated, the Board finds that the unit histories satisfy 
the requirements of the regulation.

Having found sufficient evidence in the record to satisfy the 
requirements of 38 C.F.R. § 3.304(f), the Board grants 
service connection for PTSD with application of the benefit 
of the doubt in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

